ACCEPTED
                                                                                    03-15-00248-CV
                                                                                            6529336
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               8/18/2015 8:45:31 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS
                                AT AUSTIN                          FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
BRIGHAM EXPLORATION                     §                   8/18/2015 8:45:31 AM
COMPANY, BEN M. BRIGHAM,                §                     JEFFREY D. KYLE
DAVID T. BRIGHAM, HAROLD D.             §                           Clerk
CARTER, STEPHEN C. HURLEY,              §
STEPHEN P. REYNOLDS,                    §
HOBART A. SMITH, SCOTT W.               §
TINKER, STATOIL ASA, and                §
FARGO ACQUISITION, INC.,                §           NO. 03-15-00248-CV
                                        §
                         Appellants,    §
                                        §
v.                                      §
                                        §
RAYMOND BOYTIM, et al.,                 §
Individually and on Behalf of All       §
Others Similarly Situated,              §
                                        §
                         Appellees.     §

               JOINT UNOPPOSED SECOND MOTION TO
             EXTEND TIME TO FILE APPELLANTS’ BRIEFS

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.5, Brigham Exploration Company, Ben M.

Brigham, David T. Brigham, Harold D. Carter, Stephen C. Hurley, Stephen P.

Reynolds, Hobart A. Smith, Scott W. Tinker (collectively the Brigham

Defendants), and Statoil ASA and Fargo Acquisition, Inc. (collectively Statoil),

Appellants in the above-entitled and numbered cause, request an extension of the




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 1
time within which to file their Appellants’ Briefs. In support of this request, The

Brigham Defendants and Statoil respectfully represent to the Court as follows:

        1.   The reporter’s record and exhibits were filed in this case on July 9,

2015.

        2.   The clerk’s record and supplemental clerk’s records were filed on

June 4, 2015, June 5, 2015, June 12, 2015, and August 14, 2015, but there are

remaining requested clerk’s record documents that have not yet been filed.

        3.   This is an interlocutory appeal from a class-certification order. The

Appellants’ briefs are currently due on August 28, 2015. The Brigham Defendants

and Statoil need additional time and seek a 30-day extension, until September 28,

2015.

        4.   This is the second extension that these Appellants have sought in this

matter.

        5.   The Brigham Defendants and Statoil need additional time to file their

briefs because the record was incomplete and record errors are in the process of

being corrected. As stated above, a supplemental clerk’s record was filed on

August 14, 2015, but additional items remain to be filed at this Court. The clerk’s

record is also quite voluminous. Additionally, one of the undersigned counsel,

Debora Alsup, will be traveling out-of-state the week that the briefs are due. All

counsel will need sufficient time to review the record, to draft their briefs, to



UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 2
confer with co-counsel, and to allow their clients to review it. Thus an extension

of 30 days is warranted.

      7.    Appellees do not oppose the extension requested.

      Therefore, these Appellants respectfully request that this motion be granted,

and that the time within which they must file their Appellants’ Briefs be extended

to September 28, 2015.

                                         Respectfully submitted,


                                         By: /s/ Debora B. Alsup
                                             Debora B. Alsup
                                             State Bar No. 02006200
                                             debora.alsup@tklaw.com

                                         Thompson & Knight LLP
                                         98 San Jacinto Blvd., Suite 1900
                                         Austin, Texas 78701
                                         (512) 469-6100
                                         (512) 482-5028 (Facsimile)

                                            Timothy R. McCormick
                                            State Bar No. 13463500
                                            timothy.mccormick@tklaw.com

                                            Michael W. Stockham
                                            State Bar No. 24038074
                                            michael.stockham@tklaw.com

                                            Mackenzie Wallace
                                            State Bar No. 24079535
                                            mackenzie.wallace@tklaw.com




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 3
                                      Thompson & Knight LLP
                                      1722 Routh Street, Suite 1500
                                      Dallas, Texas 75201
                                      (214) 969-1700
                                      (214) 969-1751 (Facsimile)

                                      ATTORNEYS FOR APPELLANTS
                                      THE BRIGHAM DEFENDANTS




                                   By:    /s/ Christopher R. Cowan
                                         Christopher R. Cowan
                                         State Bar No. 24084975
                                         ccowan@beckredden.com

                                      Beck Redden LLP
                                      515 Congress Avenue, Suite 1750
                                      Austin, TX 78701
                                      (512) 708-1000
                                      (512) 708-1002 (Fax)


                                         Russell S. Post
                                         State Bar No. 00797258
                                         rpost@beckredden.com

                                         Fields Alexander
                                         State Bar No. 00783528
                                         falexander@beckredden.com

                                         Parth S. Gejji
                                         State Bar No. 24087575
                                         pgejji@beckredden.com




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 4
                                        Beck Redden LLP
                                        1221 McKinney Street, Suite 4500
                                        Houston, TX 77010-2010
                                        (713) 951-3700
                                        (713) 951-3720 (Fax)

                                        ATTORNEYS FOR APPELLANTS
                                        STATOIL ASA AND
                                        FARGO ACQUISITION, INC.



                     CERTIFICATE OF CONFERENCE
      I certify that I have contacted counsel for Appellees, Steven M. Jodlowski,
and discussed the joint extension request by the Brigham Defendants and Statoil.
Appellees have agreed the extension requested in this motion by all Appellants.


                                          /s/ Debora B. Alsup
                                     Debora B. Alsup




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 5
                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing document will
be electronically filed using a certified Electronic Filing Service Provider, which
will send electronic notification of such filing to the following counsel of record on
this the 18th day of August, 2015, or alternatively, a copy will be sent via e-mail or
facsimile, to the following parties:

                                            /s/ Debora B. Alsup
                                       Debora B. Alsup




                               Counsel for Defendants

   Russell S. Post                         Chris R. Cowan
   Fields Alexander                        Beck Redden LLP
   Parth Gejji                             515 Congress Avenue, Suite 1750
   Beck Redden LLP                         Austin, Texas 78701
   1221 McKinney St., Suite 4500           (512) 708-1000, ext 6402
   Houston, Texas 77010                    (512) 708-1002 fax
   (713) 951-3700                          ccowan@beckredden.com
   (713) 951-6220 (Alexander)
   (713) 951-3720 fax
   rpost@beckredden.com
   falexander@beckredden.com
   pgejji@beckredden.com




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 6
                          Class Counsel for Plaintiffs

  Robbins Geller Rudman & Dowd LLP       Robbins Geller Rudman & Dowd LLP
  Randall J. Baron                       Samuel H. Rudman
  David T. Wissbroecker                  Mark S. Reich
  Steven M. Jodlowski                    Michael G. Capeci
  655 West Broadway, Suite 1900          58 South Service Road, Suite 200
  San Diego, CA 92101-3301               Melville, NY 11747
  (619) 231-1058                         (631) 367-7100
  (619) 231-7423 fax                     (631) 367-1173 fax
  randyb@rgrdlaw.com                     srudman@rgrdlaw.com
  dwissbroecker@rgdlaw.com               mreich@rgrdlaw.com
  sjodlowski@rgdlaw.com                  mcapei@rgrdlaw.com


                         Liaison Counsel for Plaintiffs

  Boulette Golden & Marin LLP
  Michael Marin
  2801 Via Fortuna, Suite 530
  Austin, Texas 78746
  (512) 732-8924
  (512) 732-8905 fax
  mmarin@boulettegolden.com

                        Additional Counsel for Plaintiffs

  Kendall Law Group, LLP                 The Briscoe Law Firm, PLLC
  Joe Kendall                            Willie C. Briscoe
  Daniel Hill                            The Preston Commons
  Jamie J. McKey                         8150 N. Central Expressway, Suite 1575
  3232 McKinney Avenue, Suite 700        Dallas, Texas 75206
  Dallas, Texas 75204                    (214) 239-4568
  (214) 744-3000                         (281) 254-7789 fax
  (214) 744-3015 fax                     wbriscoe@thebriscoelawfirm.com
  jkendall@kendalllawgroup.com
  dhill@kendalllawgroup.com
  jmckey@kendalllawgroup.com




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 7
    Dunnam & Dunnam L.L.P.                 Brodsky & Smith LLC
    Hamilton P. Lindley                    Evan J. Smith
    4125 W. Waco Drive (76710)             Marc L. Ackerman
    P.O. Box 8418                          Two Bala Plaza, Suite 602
    Waco, Texas 76714                      Bala Cynwyd, Pennsylvania 19004
    (254) 753-6437                         (610) 667-6200
    (254) 753-7434 fax                     (610) 667-9029 fax
    hlindley@ dunnamlaw.com                esmith@brodsky-smith.com
                                           mackerman@brodsky-smith.com


    Levi & Korsinsky, LLP                  Kohn, Swift & Graf, P.C.
    Shane T. Rowley                        Denis F. Sheils
    30 Broad St., 24th Floor               One South Broad Street, Suite 2100
    New York, NY 10004                     Philadelphia, PA 19107-3389
    (212) 363-7500 x127                    (215) 238-1700
    (866) 367-6510 fax                     (215) 238-1968 fax
    srowley@zlk.com                        dsheils@kohnswift.com



    The Weiser Law Firm, P.C.              Ryan & Maniskas, LLP
    Patricia C. Weiser                     Katharine M. Ryan
    James M. Ficaro                        Richard A. Maniskas
    22 Cassatt Avenue                      995 Old Eagle School Road, Suite 311
    Berwyn, PA 19312                       Wayne, PA 19087
    (610) 225-2677                         (484) 588-5516
    (610) 408-8062 fax                     (484) 450-2582 fax
    pw@weiserlawfirm.com                   kryan@rmclasslaw.com
    jmf@weiserlawfirm.com                  rmaniskas@rmclasslaw.com




    Kelly N. Reddell
    The Reddell Firm PLLC
    100 Highland Park Village, Suite 200
    Dallas, Texas 75205
    (214) 295-3031
    kelly@reddell-law.com


010283 000032 15316007.1




UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEFS—PAGE 8